Citation Nr: 1137236	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1961 to August 1962.
This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the above issue was remanded by the Board in May 2010 and January 2011 for further evidentiary development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran's hearing loss is related to his active duty service.

2.  The competent and credible evidence fails to demonstrate that the Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service and service incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in September 2005 and January 2011 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The January 2011 letter provided this notice to the Veteran.

The Board observes that the September 2005 letter was sent to the Veteran prior to the February 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the January 2011 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and a May 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, and private treatment records are associated with the claims folder.

In May 2010 and January 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to afford the Veteran adequate notice as well as a new VA examination to include an etiological opinion.  Adequate notice having been provided and the requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations, to include etiological opinions in February 2006 and June 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the issue was previously remanded to obtain a new VA examination to include an etiological opinion that took into consideration that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley Brown, 5 Vet. App. 155, 157 (1993).  In this regard, the Board finds that the June 2010 VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its May 2010 and January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

I.  Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  The United States Court of Appeals for Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, the Veteran's service treatment records are negative for complaint, treatment, or diagnosis related to hearing loss.  An audiological evaluation upon enlistment in September 1961 revealed 15/15 on the whispered voice test.  The Veteran's July 1962 separation examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
n/a
30 (35)
LEFT
10 (25)
10 (20)
10 (20)
n/a
10 (15)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

As previously noted, the threshold for normal hearing is 0 to 20 decibels.  The Board notes that the Veteran exhibited an auditory threshold in excess of 20 decibels at the 500 Hz frequency level in both ears, and the 4000 Hz frequency level in the right ear indicating some hearing loss.  However, the Board notes that the Veteran's hearing loss was not severe enough upon separation from active duty service to be considered a disability under applicable VA law although not fatal to the Veteran's claim.  

The Veteran contends that he suffered acoustic trauma during his military service that he claims has caused bilateral hearing loss.  He specifically contends that he was exposed to loud noises caused by large artillery including howitzers and tanks and explosions.  The Veteran's DD-214 notes that his military occupational specialty was carrier equipment repairman.

In an October 2005 statement the Veteran noted that he was repeatedly exposed to noise from a variety of weapons including tanks and large artillery pieces along with numerous explosions.  The Veteran further reported that he was not provided with any hearing protection.  

On a private audiological evaluation dated August 2005, puretone thresholds, in decibels, as interpreted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
n/a
60
LEFT
20
30
55
n/a
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear, however, there is no indication that the speech audiometry test was the Maryland CNC controlled speech discrimination test.  The Board notes that the puretone thresholds exhibited in this examination are similar to those exhibited in the VA examination results listed below.

The Veteran was initially afforded a VA examination in February 2006.  At the examination, the Veteran stated, as noted above that he was exposed to loud noises in various capacities while in the military, but denied any noise exposure, either occupationally or recreationally, as a civilian where he worked as a salesman.  A February 2006 VA examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
60
60
LEFT
35
40
60
60
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss bilaterally.  Therefore the Board notes that the Veteran has a hearing disability according to VA regulations.  The examiner noted that service treatment records revealed normal hearing upon separation examination and therefore found that the Veteran's present hearing disability was not the result of military activity.

As noted above, normal hearing upon separation is not a preclusion to service connection for hearing loss and there were some elevated decibel losses on separation, as such the Veteran was afforded a new VA examination to include a new etiological opinion.  The June 2010 VA examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
65
LEFT
25
35
65
65
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  The diagnosis was moderately severe sensorineural hearing loss bilaterally indicating that the Veteran had a hearing disability according to VA regulations.  Having reviewed the record, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not the result of the Veteran's active duty service, but rather the result of prebycusis, or aging.  Although the examiner acknowledged that a mild loss was shown in the right ear on separation at 4000 hertz, the examiner's ultimate negative opinion was based on no VA hearing loss shown on separation, the absence of complaints of hearing loss in service and the 5-10 year gap following service before the Veteran noted any hearing loss.  

Based upon the evidence of record, the Board finds a bilateral hearing loss disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence also does not demonstrate that it was manifest to a degree of 10 percent within one year of service.  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The record is silent with regard to complaints regarding hearing loss until the Veteran's September 2005 claim that included an August 2005 private examination report.  The Board notes that the initial claim was 43 years after the Veteran's separation from active duty service.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe hearing loss during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board observes that there is no medical evidence of record confirming that the Veteran met the VA criteria for hearing loss in 1962.  As noted above, the Veteran's 1962 separation examination listed his hearing as within normal limits except for the 500 frequency bilaterally, and the 4000 frequency in the right ear.  The record does not reflect nor does the Veteran claim that he received treatment or testing for hearing loss again until the August 2005 private examination.  The Board finds that it is reasonable to expect that if the Veteran were suffering from hearing loss that was affecting his daily living, he would have sought medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, the forty-three year silence with regard to complaints of hearing loss stands in direct contradiction to the Veteran's assertions that he has suffered from hearing loss since service.  It therefore follows that his assertion that he has suffered from hearing loss since service is not credible.

The Board further acknowledges the contentions made on the Veteran's behalf, as noted in the August 2011 informal hearing presentation, that the VA examinations are inadequate because the examiner stated that the Veteran did not exhibit any hearing loss while in active duty service and that there was a delayed onset of hearing loss despite the fact that there is evidence that the Veteran's hearing did worsen while in service.  Notwithstanding that in Hensley, the United States Court of Appeals for Veterans Claims indicated that service connection is not precluded for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, the Board observes that there must be sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  In this regard, the Board finds that the opinion of the June 2010 VA examiner is most persuasive.  As such, the Board finds that as a complete audiological examination was conducted, the Veteran's VA treatment and service treatment records were reviewed, the examiner's opinion was based on that review, and rationale for the examiner's opinion was provided, the examination, as noted above, is more than adequate.  As such, even assuming that there was some change in the Veteran's hearing during service although only whispered voice testing was done on entrance, no examiner has related any current hearing loss to the findings reported in service including the VA examiner who noted some right ear loss on separation.  

The Board observes that the Veteran has reported acoustic trauma in the military when he was exposed to loud noises associated with explosions and artillery fire.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss while in service.  However, while the Board acknowledges the Veteran's statements that he was exposed to the acoustic trauma associated with explosions and artillery fire, the Board finds that the contemporary evidence is of greater probative weight regarding the presence or absence of observable hearing loss in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Additionally, while acknowledging the Veteran's contentions that his hearing loss started within five years of separation from service, the Board nevertheless finds that the forty-three year lapse in time between the Veteran's active service and the first medical evidence of hearing loss weighs against the Veteran's claim.  As noted above, the Board acknowledges the Veteran's statements that his hearing loss started in the late 1960s or early 1970s, but there is no contemporaneous medical evidence to support the Veteran's claims.  Although such evidence is not required, this lack of complaint or treatment for forty-three years following the statement further is evidence against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In consideration of all the above, the Board finds that while the Veteran does have a current diagnosis of hearing loss, according to 38 C.F.R. § 3.385, there is no indication that the Veteran was diagnosed with hearing loss in service or immediately thereafter and no probative medical evidence linking the Veteran's current diagnosis of hearing loss with his active duty service.  As such, the preponderance of the evidence is against the Veteran's claim and service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Tinnitus

The Board notes, initially, that the Veteran did not complain of hearing loss or tinnitus during service.  In this regard the Board notes that the Veteran's September 1961 enlistment examination and July 1962 exit examination, to include the accompanying reports of medical history, do not note any ear problems.  The Board does acknowledge that both the September 1961 and December 1962 reports of medical history note ear, nose, and throat problems, but there is no indication that the Veteran complained of tinnitus and the narrative explanation on that form indicates that the references were to throat trouble and that the Veteran had tonsillitis and sinusitis.  As such, there is no evidence of a diagnosis, treatment, or complaint in his service treatment records of tinnitus.  Thus, the more critical question turns upon whether the claimed tinnitus is etiologically related to service.

The Veteran asserts that he is entitled to service connection for tinnitus caused by in-service noise exposure.  The Board notes that there is some discrepancy as to when the Veteran first began hearing a constant ringing in his ears.  In this regard the Board notes that the February 2006 VA examination report noted that the Veteran stated he started to hear a constant high pitch squeal in the late 1970s that had consistently worsened over the years.  The Veteran subsequently stated that the February 2006 VA examination report was inadequate and that the Veteran had reported that the ringing in his ears started in the late 1960s and had been constant since that time.  Giving the Veteran the benefit of the doubt, the Board will consider that the Veteran started experiencing tinnitus in the late 1960s.  Notwithstanding, the Board notes that the Veteran did not experience ringing in his ears while in service and there is no indication that the Veteran was diagnosed with tinnitus while on active duty.  After careful consideration of the evidence of record, the Board finds that a preponderance of the evidence is against awarding service connection for tinnitus.

With respect to the Veteran's claim, the Board acknowledges that the Veteran has been diagnosed with tinnitus.  Additionally, the Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Notwithstanding the foregoing, the Veteran's contentions, however, remain subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons discussed below, the Board finds that the Veteran's assertions regarding the chronicity and continuity of tinnitus since service are not credible.

Initially, the Veteran's lay assertions of continuity of symptomatology are entirely uncorroborated by any objective evidence of chronicity or continuity of symptomatology of tinnitus after service.  See 38 C.F.R. § 3.303(b) (2010).  As discussed herein, neither the service separation examination report, nor any post-service evidence shows any indication of tinnitus or complaints of ringing in the ears until September 2005 when the Veteran initiated his claim for service connection, approximately forty-three years after the Veteran left active military service.  This gap in the evidentiary record preponderates strongly against this claim on the basis of continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  The Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the February 2006 and June 2010 VA audiological examinations the Veteran reported that his tinnitus was constant in both ears.  The Board acknowledges, and has no reason to doubt, the Veteran's assertion that he was exposed to acoustic trauma in service.  Specifically the Veteran noted that Veteran was exposed to loud noise including explosions, weapons such as howitzers, when working as a carrier equipment repairman.  However, as noted above, the Board finds that contemporaneous evidence from the Veteran's military service which reveal no tinnitus on separation and no complaints of tinnitus during service to be far more persuasive than the Veteran's own recent assertions to the effect that he had tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the Veteran's unsupported conflicting assertions of onset now almost four decades past.  In this case, no probative competent evidence exists of a relationship between currently diagnosed tinnitus and any continuity of symptomatology asserted by the Veteran.  The only evidence that the Veteran has submitted in support of his claim are his own assertions that his tinnitus is etiologically related to in-service noise exposure.  

Indeed, the February 2006 VA examiner opined that it is not as least as likely as not that the Veteran's tinnitus is related to his military service.  The Board notes, as previously stated, that the Veteran contends that the February 2006 VA examiner inadequately noted that the Veteran's tinnitus started in the late 1970s rather than in the late 1960s as the Veteran contends.  The Board acknowledges that the February 2006 VA examiner's opinion notes that the Veteran's tinnitus is not related to his active duty service in part because it did not begin until almost 15 years after active duty service.  However, as noted previously, the Board remanded the issue for another VA examination to include a new etiological opinion.  In the June 2010 VA audiological opinion, the examiner noted that there is no evidence of the Veteran complaining of tinnitus during service or for some time afterward and it is reasonable to believe that the Veteran would have reported ringing in his ears.  As such, the examiner opined that given no mention of tinnitus in the service treatment records and for at least 5-10 years after service, therefore, it is less likely than not that the Veteran's tinnitus is related to his active duty service.

In consideration of all of the above, the Board finds that the more probative evidence indicates that the Veteran's tinnitus is not the result of his active military service.  In this regard, while the Board notes that the Veteran is currently diagnosed with tinnitus, there is no indication that the Veteran complained of or was diagnosed with tinnitus while in active duty service.  Additionally, the Board acknowledges that the Veteran is competent to attest to having experienced ringing in his ears, however, as there is no contemporary medical evidence of record to corroborate and the only mention of tinnitus in the record occurs forty-three years after the Veteran's separation from active duty service, the Board finds that the Veteran's assertions that he has suffered from tinnitus shortly after active duty service to be not credible.  As such the Board finds that service connection for tinnitus must be denied.

Finally, the Board acknowledges that the Veteran is competent to report symptoms of tinnitus, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  Specifically, his hearing was determined to be normal upon separation, neither tinnitus nor a hearing loss disability for VA purposes was shown during service or within the initial post-service year, and the initial complaint of tinnitus for VA purposes was many years after service.  Such evidence is far more reliable than the Veteran's remote claim.  A determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include tinnitus, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu; Buchanan; Washington; Jandreau; Barr, all supra.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that while the Veteran asserts that he currently has tinnitus that has been present since just after service, the lack of contemporaneous evidence in that regard diminishes the reliability of the statements.  In this case, as noted above, the Board has accorded more probative value to the February 2006 and June 2010 VA opinions.  The examiner reviewed the claims file and provided a rationale for the opinion based on objective findings and reliable principles.  In addition, the opinion is consistent with the contemporaneous evidence.

In summary, the competent and probative evidence establishes no tinnitus during service, no tinnitus in close proximity thereto, and a competent and probative opinion that tinnitus is not likely related to service, to include any noise exposure therein.  Rather, the competent evidence of record preponderates against a finding that the Veteran has tinnitus related to service or any incident thereof, and accordingly service connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).  As a preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


